t c summary opinion united_states tax_court walter n maimon petitioner v commissioner of internal revenue respondent docket no 8008-07s filed date john e fulker and robert a mccarthy for petitioner gary r shuler jr and matthew j fritz for respondent goeke judge this case is before the court pursuant to the provisions of sec_7463 of the internal_revenue_code in effect at the time the petition was filed pursuant to sec_7463 the decision to be entered is not reviewable by any 1unless otherwise indicated all section references are to the internal_revenue_code in effect for the year at issue and all rule references are to the tax_court rules_of_practice and procedure unless otherwise indicated other court and this opinion shall not be treated as precedent for any other case respondent determined an dollar_figure federal_income_tax deficiency for the issues for decisions are whether petitioner was an independent_contractor for entitled to report income and expenses on a schedule c profit or loss from business and should we determine that petitioner is an employee whether petitioner is entitled to miscellaneous_itemized_deductions of dollar_figure for background the stipulation of facts and the accompanying exhibits are incorporated by this reference petitioner resided in ohio at the time of filing his petition petitioner is a medical doctor and specializes in head and neck surgery otolaryngology and facial plastic surgery during petitioner provided medical services to patients through dayton head and neck surgeons inc dhn petitioner’s biographical information is listed on dhn’s web site under the web page designated physicians and professional staff petitioner joined dhn as a shareholder in before joining dhn petitioner was in sole practice for approximately years on date petitioner and seven other doctors executed a shareholders’ agreement and close corporation agreement shareholder agreement with each doctor an equal shareholder the physician shareholders of dhn had different areas of specialty and organized dhn to share overhead and operating_expenses and agreed to share revenues equally on that same date petitioner executed an employment agreement with dhn effective until date thereafter the employment agreement would be automatically renewed for additional 1-year terms unless the employee resigned died became disabled or was terminated by dhn the employment agreement expressly identified petitioner as an employee of dhn and provided that he agreed to serve as an officer and member of the board_of directors the terms of the employment agreement provided the employee shall under the supervision of the physician members of the corporation’s board_of directors devote his working time skill and experience to advancing and rendering profitable the interests of the corporation the employment agreement placed additional requirements on petitioner relating to maintaining and improving dhn’s standing within the community maintaining telephone service and other appropriate equipment at his residence attending annual continuing education courses and maintaining hospital staff privileges the employment agreement provided that dhn would reimburse petitioner for the costs of continuing education courses hospital staff dues professional societies professional publications and other professional expenses in accordance with policies established by the board_of directors the employment agreement also provided for paid vacation_leave for petitioner and required dhn to maintain malpractice insurance on petitioner under the terms of the employment agreement petitioner agreed that all patients that he treated were regarded as dhn’s patients and all records and files including patient files were considered the property of dhn petitioner further agreed that dhn was entitled to receive any and all fees arising out of his rendition of medical services dhn agreed to pay petitioner an annual base salary of dollar_figure with increases set by the board_of directors petitioner’s annual base salary in remained at dollar_figure petitioner was also eligible to receive annual bonuses the bonus was based on dhn’s net annual profits and not on petitioner’s individual performance the employment agreement provided that petitioner would receive the same amount of total annual compensation consisting of the base salary and bonus as the other physician shareholders finally under the terms of the employment agreement petitioner would receive supplemental bonus compensation of dollar_figure during the period ending date in consideration of petitioner’s senior status with dhn during through dhn employed receptionists to schedule patient appointments for its doctors processed insurance claims for patients billed and collected money from patients for medical services its doctors and medical staff performed accepted assignments for all medicare and medicaid patients required new patients to complete paperwork relating to patient information and insurance information and required returning patients to complete a health history form including for petitioner and petitioner’s patients by signing the paperwork the patient authorized dhn to provide diagnostic and treatment services to the patient to submit claims to the patient’s insurance carrier or its intermediaries for all covered services the doctor rendered and authorized and directed the patient’s insurance carrier to issue payment directly to dhn and to furnish complete information to the patient’s insurance carrier or its intermediaries regarding services rendered dhn provided patients including petitioner’s with a notice of privacy practices and required them to sign a privacy practices acknowledgement petitioner had a personal scheduler assigned to him who scheduled his appointments and surgical procedures although petitioner chose this person the person was paid_by dhn petitioner managed his patient records and provided billing codes to dhn’s billing staff to prepare patient billing statements dhn leased real properties where it provided medical services at five office locations in ohio in petitioner saw patients at two of these office locations--in centerville ohio and dayton ohio petitioner performed surgery at miami valley hospital and kettering medical center dhn also leased medical communication and computer equipment and other fixtures for use at its office locations in dhn maintained office hours on monday through friday from a m to p m petitioner was required to work nine half-day shifts or days per week during these set office hours petitioner could choose his half-day off each week petitioner was required to be on call on a rotating basis to accept assignments dhn scheduled at night and on sundays and holidays petitioner could pay another doctor from dhn to take his turn on call the doctors were not required to see a specific number of patients the number of patients per hour varied among the doctors and depended in part on the doctor’s specialty petitioner was paid a prorated portion of his annual salary biweekly and received the same amount of compensation regardless of the number of patients that he saw during the biweekly pay_period the shareholder and employment agreements provided that dhn had the right to terminate petitioner upon a vote of all except one of the shareholders the agreements did not require dhn to have cause for petitioner’s termination upon termination petitioner had the right to a wage continuation payment of dollar_figure for past services subject_to certain conditions in addition to his accrued but unpaid base salary a prorated annual bonus and earned and unpaid balance of the supplemental bonus compensation the employment agreement required petitioner to give dhn days’ notice to terminate his relationship with dhn petitioner’s failure to give days’ notice could result in the forfeiture of his right to payments upon termination petitioner participated in dhn’s employee retirement benefit plan for dhn made contributions to the plan on petitioner’s behalf petitioner did not report these contributions as income for nor did petitioner report earnings on the account balance as income for for petitioner received paid vacation and holidays from dhn dhn also provided medical insurance and disability insurance to petitioner and paid petitioner’s premiums for both policies during dhn also paid the premiums for petitioner’s malpractice liability insurance during for petitioner received a form_w-2 wage and tax statement from dhn reporting dollar_figure in compensation paid to petitioner as wages tips other compensation in box dhn did not check the box on the form_w-2 to indicate that petitioner was a statutory_employee in dhn withheld federal state_and_local_income_taxes and social_security and medicare taxes from the compensation paid to petitioner petitioner did not pay any self-employment taxes for petitioner did not receive compensation from any other source during for providing medical services and petitioner did not perform medical services for a fee outside of his relationship with dhn for petitioner filed a form_1040 u s individual_income_tax_return and left blank line wages salaries tips etc he attached schedule c to his return and reported physician as his principal business or profession on the schedule c petitioner reported gross_receipts or sales of dollar_figure the wage amount shown on the form_w-2 dhn issued he checked the box to incorrectly indicate that the statutory_employee box was checked on his form_w-2 during petitioner paid legal fees of dollar_figure in connection with a lawsuit filed against him among others for medical negligence in petitioner settled the lawsuit for dollar_figure million with his malpractice insurer’s agreeing to pay dollar_figure and petitioner’s agreeing to pay dollar_figure million petitioner paid the dollar_figure million settlement during during petitioner paid membership dues of dollar_figure to the american college of surgeons professional association petitioner reported total expenses of dollar_figure consisting of legal fees of dollar_figure and professional dues of dollar_figure on the schedule c in date petitioner requested that dhn issue an amended form_w-2 for dhn’s business manager informed petitioner that the issuance of an amended form_w-2 was not appropriate and petitioner did not receive the requested amended form_w-2 from dhn for the year sec_2001 to and to petitioner received forms w-2 from dhn reporting his compensation as wages tips other compensation and the withholding of federal state_and_local_income_taxes and social_security and medicare taxes for to petitioner reported the compensation received from dhn on form_1040 line wages salaries tips etc on form_1040 and did not file a schedule c with his returns for petitioner reported the compensation received from dhn on line wages salaries tips etc and attached a schedule c to the return the schedule c did not report any gross_receipts or sales but claimed expenses of over dollar_figure million including the dollar_figure million settlement payment for the medical negligence lawsuit for petitioner attached a schedule c to his return and reported gross_receipts and sales of dollar_figure which is dollar_figure less than the amount shown as compensation on his form_w-2 from dhn and claimed expenses of dollar_figure petitioner checked the box on line of the schedule c to incorrectly indicate that his form_w-2 identified him as a statutory_employee discussion petitioner contends that he is an independent_contractor for federal_income_tax purposes and is entitled to deduct business_expenses on schedule c an individual performing services as an employee may deduct expenses_incurred in the performance of services as an employee as miscellaneous_itemized_deductions on schedule a itemized_deductions to the extent the expenses exceed percent of the taxpayer’s adjusted_gross_income sec_62 sec_63 d a and b a an individual who performs services as an independent_contractor is entitled to deduct expenses_incurred in the performance of services on schedule c and is not subject_to the 2-percent limitation imposed on miscellaneous_itemized_deductions although petitioner claimed on his return that he was a statutory_employee he has acknowledged that he does not qualify as a statutory_employee as defined in sec_3121 i employment classification respondent contends that petitioner was an employee of dhn because he was an officer of dhn and under the common_law definition of employee although petitioner agreed in his employment and shareholder agreements to serve as an officer petitioner credibly testified that he did not in fact serve as an officer during neither the shareholder nor the employment agreement assigned any official responsibilities to petitioner respondent has not identified any such duties assigned to petitioner however a determination of whether petitioner was an officer is not necessary because we find below that he was a common_law_employee of dhn whether an individual is an employee or an independent_contractor is a factual question to which common_law principles apply weber v commissioner 103_tc_378 affd 60_f3d_1104 4th cir guidelines for determining the existence of an employment relationship are found in three substantially_similar sections of the regulations sec_31_3121_d_-1 sec_31_3306_i_-1 and sec_31_3401_c_-1 employment_tax regs relating to fica futa and income_tax_withholding respectively that adopt the common_law definition of an employee under the common_law an employer-employee relationship exists when the principal has the right to control and direct the service provider not only as to the result to be accomplished but also as to the details and means by which that result is accomplished sec_31_3121_d_-1 sec_31 i - b employment_tax regs see also sec_31_3401_c_-1 employment_tax regs factors that are relevant in evaluating whether a worker is a common_law_employee or an independent_contractor include the degree of control the principal exercised which party invests in work facilities the worker used the worker’s opportunity for profit or loss whether the principal can discharge the worker whether the work is part of the principal’s regular business the permanency of the relationship and the relationship the parties believed they were creating 117_tc_263 weber v commissioner supra pincite all of the facts and circumstance of each case are considered and no single factor is dispositive ewens miller inc v commissioner supra pincite a degree of control while no single factor is dispositive the degree of control the alleged employer exercised over the details of the work is the crucial test in determining employment status weber v commissioner supra pincite an employment relationship exists where the principal has the right to control the details manner or method of the individual’s work sec_31_3121_d_-1 employment_tax regs in contrast an independent_contractor is hired to accomplish a specific result and the principal has the right only to specify the result it desires id it is not necessary for the principal to actually exercise control it is sufficient if the principal has the right to control weber v commissioner supra pincite potter v commissioner tcmemo_1994_356 the employer need not stand over the individual and direct every detail of the individual’s work weber v commissioner supra pincite petitioner maintains that ohio state law prohibits dhn from exercising control_over him in matters relating to patient care and treatment see ohio rev code ann sec dollar_figure lexisnexis dhn did not control or supervise petitioner’s medical judgment including patient diagnoses what medications to prescribe or what treatments or procedures to perform petitioner had discretion to schedule the length of his patient appointments to consult with physicians outside of dhn and to determine whether to continue to treat a patient petitioner also maintained the ability to choose outside pathologists laboratories and other medical services and to choose the hospitals or surgical centers where he would maintain hospital privileges petitioner also chose the hospital personnel to assist him but neither petitioner nor dhn paid the hospital staff the degree of control necessary to find employee status varies with the nature of the services the worker provides see ewens miller inc v commissioner supra pincite youngs v commissioner tcmemo_1995_94 affd without published opinion 98_f3d_1348 9th cir the threshold level of control necessary to find employee status is lower when applied to professional services than when applied to non89_tc_225 affd 862_f2d_751 9th cir 25_tc_1296 an alleged employer’s control_over professional services must necessarily be more tenuous and general than the control_over nonprofessional employees james v commissioner supra pincite we do not agree that petitioner was not subject_to dhn’s control petitioner was required to work days during office hours dhn set although petitioner chose his half-day off he did not have the flexibility in his schedule that is indicative of an independent_contractor the employment agreement provided that petitioner would render medical services under the supervision of the physician members of dhn petitioner agreed that all patients belonged to dhn and was required to submit patient records to dhn for billing and insurance purposes petitioner did not provide medical services outside of his relationship with dhn although petitioner exercised his medical judgment when rendering medical services his methods were directed by professional standards set by the medical community because of the lower measure of control applicable to professionals the fact that dhn did not control his patient diagnoses and treatments does not preclude a finding that dhn exercised sufficient control_over petitioner to establish an employment relationship see james v commissioner supra chaplin v commissioner tcmemo_2007_58 we find that dhn had a right of control_over petitioner sufficient to find an employment relationship b investment in facilities the fact that a worker provides his own equipment indicates independent_contractor status ewens miller inc v commissioner t c pincite petitioner provided medical services only at offices dhn leased and at hospitals or surgical facilities where he had staff privileges the employment agreement provided that dhn would pay for petitioner’s hospital staff dues petitioner did not provide medical services outside of facilities provided or paid for by dhn dhn also provided clerical central billing and purchasing staff petitioner testified that he provided some specialized equipment that he used to treat patients however dhn also leased medical communications and computer equipment and other fixtures for use in its office locations similarly the hospitals and medical centers where petitioner performed procedures provided necessary equipment petitioner did not quantify his investment in equipment relative to dhn’s any investment by petitioner is offset by dhn’s investment in office locations and equipment and payment of hospital dues moreover petitioner did not use the equipment to provide medical services for a fee outside of his relationship with dhn this factor supports employment status c opportunity for profit or loss an opportunity for profit or loss indicates nonemployee status 64_tc_974 on the other hand earning an hourly wage or fixed salary indicates an employer-employee relationship exists kumpel v commissioner tcmemo_2003_265 pursuant to the employment agreement petitioner agreed that dhn was entitled to any fees arising from his medical services the employment agreement guaranteed petitioner a base salary regardless of the number of patients he saw or the amount of medical fees he generated there was no requirement to generate a certain level of patient fees to receive a bonus or an increase in base salary rather petitioner received bonuses based on the annual net profits of dhn and not on the amount of medical fees he personally generated the employment agreement provided that each shareholder physician would receive the same amount of total annual compensation if petitioner increased the amount of medical fees he generated the increase would be shared equally by all the doctors at dhn his opportunity for profit was as a shareholder of dhn rather than from rendering medical services further petitioner did not perform any medical services for a fee outside of his relationship with dhn where he could have an opportunity for profit petitioner had some risk of loss as a shareholder of dhn if dhn operated at a loss the fact that petitioner incurred an individual loss on the settlement was a business decision he made but it supports a finding that he held a risk of loss therefore this factor on the whole favors independent_contractor status d right to terminate the relationship in determining employment status courts consider the manner in which the relationship can be terminated ie by one or both parties at any time with or without notice ewens miller inc v commissioner supra pincite the right to discharge a worker and the worker’s right to quit at any time indicate employee status under the terms of the shareholder and employment agreements dhn had the right to discharge petitioner by vote of all except one of the shareholders with or without cause and without notice upon termination dhn would be required to pay petitioner a wage continuation payment of dollar_figure for his prior services to dhn similarly petitioner could terminate his relationship with dhn with or without cause although he was required to give days’ notice of his resignation a unilateral notice requirement on the part of the worker does not support independent_contractor status chaplin v commissioner supra notice requirement did not indicate employee status but see levine v commissioner tcmemo_2005_86 notice by alleged employer supports independent_contractor status petitioner’s right to receive a wage continuation payment upon termination is at best a neutral factor the employment agreement provided that the payment would be for past services it would not constitute a payment for breach of contract or petitioner’s right to perform future services under the contract both parties to the employment agreement had the right to terminate the relationship with or without cause and dhn could terminate the relationshipwithout notice this factor supports a finding of employment status e integral part of regular business integration of a worker’s services into the business operations of the alleged employer indicates employee status dhn is in the business of providing medical services petitioner as a physician member is integrally involved in that business this factor supports a finding that petitioner was an employee of dhn f permanency of relationship a continuing relationship indicates an employment relationship while a transitory relationship weighs in favor of independent_contractor status ewens miller inc v commissioner supra pincite the parties’ contemplation of a continuing relationship indicates an employment relationship 55_tc_142 in contrast a relationship established to accomplish a specified objective is indicative of an independent_contractor relationship id in his pretrial memorandum petitioner acknowledged that the doctors at dhn intended a long-lasting relationship but argues this fact is not significant petitioner had a long-term relationship with dhn he joined dhn as a shareholder in the employment agreement contemplated an initial 3-year term with automatic 1-year renewals thereafter given the continuing nature of the relationship this factor supports a finding of employee status g intent of the parties the parties clearly intended to create an employment relationship the employment agreement expressly identified petitioner as an employee of dhn dhn reported petitioner’s compensation on form_w-2 and withheld income social_security and medicare taxes consistent with this expressed intent petitioner did not make quarterly estimated_tax payments for the year sec_2001 through dhn similarly reported petitioner’s compensation on forms w-2 and withheld taxes for these years petitioner reported his compensation from dhn as wages on line of his form sec_1040 and did not report the income or his expenses on schedule c as he did for dhn provided employment benefits to petitioner including paid vacation and holidays medical and disability insurance participation in a retirement_plan and malpractice insurance dhn also agreed to reimburse petitioner for the cost of continuing education classes petitioner did not include in gross_income dhn’s contributions to his retirement account dhn refused to issue an amended form_w-2 to petitioner to indicate that he was a statutory_employee this factor supports a finding of an employment relationship h conclusion we find that petitioner is a common_law_employee of dhn petitioner entered into a contract with dhn that expressly identified him as an employee consistent with that intent petitioner received a fixed salary without regard to the medical fees he generated received paid vacations employee_benefits and reimbursement for expenses participated in an employee retirement_plan and received forms w-2 reporting his compensation petitioner was required to work normal office hours maintained a long-term relationship with dhn and did not perform medical services for a fee except for his dhn patients dhn provided his office space paid for hospital staff privileges and provided a substantial portion of his medical equipment petitioner accepted his employee classification with dhn for prior years as defined in the employment agreement but sought to change that treatment once faced with the enormous expense from the employment-related lawsuit and settlement in and the fact that petitioner was a medical professional with discretion to exercise his professional judgment in patient care and treatment does not negate the strong evidence that shows that he was a common_law_employee of dhn as a common_law_employee petitioner must report his compensation from dhn on form_1040 line and is not entitled to deduct the claimed business_expenses on schedule c he must claim the expenses on schedule a as unreimbursed employee business_expenses subject_to the 2-percent limitation for miscellaneous itemized expenses ii miscellaneous itemized_deduction we find that petitioner has substantiated that he paid legal fees of dollar_figure and professional dues of dollar_figure during petitioner is entitled to deduct these expenses_incurred in connection with his employment as itemized_deductions subject_to the 2-percent limitation of sec_67 however the percent limitation denies any deduction of these expenses for to reflect the foregoing decision will be entered for respondent
